     Case 3:14-cr-08164-DGC Document 274 Filed 01/19/21 Page 1 of 16



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9
10                                                       No. CR-14-08164-PCT-DGC
      United States of America,
                                                         No. CV-20-08152-PCT-DGC (DMF)
11                   Plaintiff/Respondent,
                                                         No. CV-18-08235-PCT-DGC (DMF)
12    v.
                                                         (Related Case)
13    Gary Stevens Christensen,
14                   Defendant/Petitioner,               ORDER

15
16          Petitioner Gary Christensen was convicted of multiple tax-related offenses. See
17   Case No. CR-14-08164. He has filed a petition for writ of error coram nobis challenging
18   the restitution order entered in the criminal case. CR Doc. 244; see CV Doc. 1.1 The issues
19   are fully briefed (CV Docs. 17, 24, 28), and oral argument will not aid the Court’s decision,
20   see Fed. R. Civ. P. 78(b); LRCiv 7.2(f). For reasons stated below, the Court will grant the
21   petition in part and deny it in part.
22   I.     Background.
23          In September 2014, a grand jury indicted Christensen on multiple counts of tax
24   evasion, filing false tax returns, and failure to file tax returns for the 2004-2010 tax years.
25
            1
               Christensen properly filed his petition in the criminal case because “a petition for
26   the writ of error coram nobis is a step in the original criminal proceedings, not the
     beginning of a separate civil action.” Telink, Inc. v. United States, 24 F.3d 42, 46 (9th Cir.
27   1994) (citing Yasui v. United States, 772 F.2d 1496, 1499 (9th Cir. 1985)). The Clerk of
     Court nonetheless opened a separate civil action when the petition was filed, Case No. CV-
28   20-08152. Documents filed in the criminal case are cited as “CR Docs.” Documents filed
     in the civil action are denoted “CV Docs.”

                                                   1
     Case 3:14-cr-08164-DGC Document 274 Filed 01/19/21 Page 2 of 16



 1   CR Doc. 1; see 26 U.S.C. §§ 7201, 7203, 7206. Christensen declined the government’s
 2   plea offers and went to trial in May 2016. The jury acquitted Christensen on the false tax
 3   return charges (counts eight through twelve), but found him guilty on each count of tax
 4   evasion (counts one through seven) and failure to file a tax return (counts thirteen and
 5   fourteen). CR Docs. 95, 101. He was sentenced to 42 months in prison followed by 3 years
 6   of supervised release. CR Docs. 140, 146, 231. He also was ordered to pay $1,603,533 in
 7   restitution to the Internal Revenue Service (“IRS”). Id. The Ninth Circuit affirmed the
 8   conviction and sentence. CR Doc. 166; United States v. Christensen, 705 F. App’x 599
 9   (9th Cir. 2017).
10          Christensen moved to vacate his conviction under 28 U.S.C. § 2255 in September
11   2018, asserting claims of ineffective assistance of counsel. Case No. CV-18-08235,
12   Doc. 1. The Court accepted Judge Fine’s recommendation that the motion be denied. Id.,
13   Docs. 18, 24. Christensen attempted to appeal the ruling, but the Ninth Circuit denied his
14   request for a certificate of appealability. Id., Docs. 29, 32; see United States v. Christensen,
15   No. 20-16072, 2020 WL 7048609 (9th Cir. Nov. 20, 2020).2
16          Christensen completed his prison sentence and started supervised release in
17   December 2019. See Federal BOP, Find an inmate, https://www.bop.gov/inmateloc/ (last
18   visited Jan. 13, 2021). Shortly thereafter, the government sought to collect restitution.
19   Pursuant to the Federal Debt Collection Procedures Act, 28 U.S.C. § 3205, multiple writs
20   of garnishment against Christensen’s property were issued in February and May 2020.
21   CR Docs. 181-92, 237. Each garnishee filed an answer identifying property belonging to
22   Christensen in its custody, possession, or control. CR Docs. 215-27, 241. The Court
23   granted the government’s motions for disposition orders on certain garnishments. CR
24   Docs. 245-52, 254, 265.3
25
            2
              As explained more fully below, Christensen was not able to challenge the legality
26   of the restitution order in his § 2255 motion – through claims of ineffective assistance of
     counsel or otherwise – because restitution may not be collaterally attacked under § 2255.
27   See United States v. Kramer, 195 F.3d 1129, 1130 (9th Cir. 1999).
28         Christensen has moved to quash the government’s subpoena issued to Forest Aire,
            3
     LLC. CR Doc. 271. The Court will address the motion to quash in a separate order.

                                                    2
     Case 3:14-cr-08164-DGC Document 274 Filed 01/19/21 Page 3 of 16



 1          Christensen filed the present petition for writ of error coram nobis in June 2020,
 2   arguing that the Court’s restitution order must be vacated as unlawful. CR Doc. 244;
 3   CV Docs. 1, 17 (supplement). The government filed a response, and Christensen replied.
 4   CV Docs. 24, 28. The petition was referred to Judge Fine for a report and recommendation,
 5   but the Court elected to withdraw the referral in order to resolve this matter more quickly
 6   in light of the government’s ongoing collection efforts. See CV Docs. 21, 29.
 7   II.    Legal Standard for a Writ of Error Coram Nobis.
 8          The term “coram nobis” is Latin for “in our presence” or “before us.” See Nowlin
 9   v. United States, 81 F. Supp. 3d 514, 519 (N.D. Miss. 2015) (citing Black’s Law Dictionary,
10   at 304-05 (5th ed. 1979)). At common law, a coram nobis writ was used by “a court to
11   vacate its own judgments ‘for errors of fact in those cases where the errors are of the most
12   fundamental character, that is, such as rendered the proceeding itself invalid.’” Flores v.
13   Washington, No. 2:18-CV-00177-SAB, 2018 WL 10509378, at *1 (E.D. Wash. Sept. 18,
14   2018) (quoting United States v. Mayer, 235 U.S. 55, 69 (1914)); see Raven v. Oklahoma,
15   No. CIV-16-289-D, 2016 WL 3950959, at *2 (W.D. Okla. June 14, 2016) (“Under the
16   common law, ‘the common law scope of coram nobis was a writ from the judgment-issuing
17   court to itself, granting itself power to reopen that judgment.”) (quoting Rawlins v. Kansas,
18   714 F.3d 1189, 1196 (10th Cir. 2013)).
19          In 1946, amendments to Federal Rule of Civil Procedure 60 expressly abolished
20   writs of coram nobis. Fed. R. Civ. P. 60(e); see Flores, 2018 WL 10509378, at *1. Several
21   years later, however, the United States Supreme Court “held that district courts have the
22   power to issue the writ under the All Writs Act, 28 U.S.C. § 1651(a).”4 Matus-Leva v.
23   United States, 287 F.3d 758, 760 (9th Cir. 2002) (citing United States v. Morgan, 346 U.S.
24   502, 506-07 (1954)); see United States v. Walgren, 885 F.2d 1417, 1420 (9th Cir. 1989)
25   (same); United States v. Mischler, 787 F.2d 240, 241 n.1 (7th Cir. 1986) (“[The] writ of
26   error coram nobis is authorized by 28 U.S.C. § 1651 (1981) – the all writs provision of the
27
            4
               The All Writs Act provides that “[t]he Supreme Court and all courts established
28   by Act of Congress may issue all writs necessary or appropriate in aid of their respective
     jurisdictions and agreeable to the usages and principles of law.” 28 U.S.C. § 1651(a).

                                                  3
     Case 3:14-cr-08164-DGC Document 274 Filed 01/19/21 Page 4 of 16



 1   Judicial Code. While the writ was abolished in 1946 by the amendment of Fed.R.Civ.P.
 2   60(b), it retains its vitality in criminal proceedings.”) (citing Morgan); Flores, 2018 WL
 3   10509378, at *1 (Morgan held that the abolition under Rule 60 “applied only to civil writs
 4   and that district courts retained authority to issue writs of coram nobis in collateral criminal
 5   proceedings”); United States v. Stine, No. CR 99-00155-PCT-JJT, 2018 WL 6030977,
 6   at *2 (D. Ariz. May 22, 2018) (“A writ of Coram Nobis . . . authorizes a court to vacate its
 7   judgment where errors are of the most fundamental character.”) (citing Morgan).
 8             The Supreme Court has observed that “the All Writs Act is ‘a residual source of
 9   authority to issue writs that are not otherwise covered by statute,’ and that, ‘it is difficult
10   to conceive of a situation in a federal criminal case today where the writ would be necessary
11   or appropriate.’” Stine, 2018 WL 6030977, at *2 (quoting Carlisle v. United States, 517
12   U.S. 416, 429 (1996)). Indeed, both the Supreme Court and the Ninth Circuit “have long
13   made clear that the writ of error coram nobis is a highly unusual remedy, available only to
14   correct grave injustices in a narrow range of cases where no more conventional remedy is
15   applicable.” United States v. Riedl, 496 F.3d 1003, 1005 (9th Cir. 2007) (citing Morgan,
16   346 U.S. at 511)); see also Matus-Leva, 287 F.3d at 760 (“Coram nobis is an extraordinary
17   writ, used only to review errors of the most fundamental character.”); Hirabayashi v.
18   United States, 828 F.2d 591, 604 (9th Cir. 1987) (describing the writ as “extraordinary”).
19             “In Hirabayashi, consistent with the extraordinary nature of coram nobis relief, [the
20   Ninth Circuit] adopted the following framework for deciding when the writ should be
21   issued:
22             A petitioner must show the following to qualify for coram nobis relief: (1) a
23             more usual remedy is not available; (2) valid reasons exist for not attacking
               the conviction earlier; (3) adverse consequences exist from the conviction
24             sufficient to satisfy the case or controversy requirement of Article III; and
25             (4) the error is of the most fundamental character.”

26   Riedl, 496 F.3d at 1006 (quoting Hirabayashi, 828 F.2d at 604, and noting that the Ninth
27   Circuit has “repeatedly reaffirmed this framework”) (citations omitted). “Because these
28


                                                     4
     Case 3:14-cr-08164-DGC Document 274 Filed 01/19/21 Page 5 of 16



 1   requirements are conjunctive, failure to meet any one of them is fatal.” Matus-Leva, 287
 2   F.3d at 760 (citing United States v. McClelland, 941 F.2d 999, 1002 (9th Cir. 1991)).
 3   III.   Christensen’s Coram Nobis Petition.
 4          Christensen contends that the restitution order is unlawful and coram nobis relief is
 5   warranted because: (1) the government’s collection of a civil tax that has not been assessed
 6   violates the separation of powers under the United States Constitution; (2) tax collection in
 7   the guise of restitution must comply with the Internal Revenue Code; (3) the government
 8   did not prove at trial the actual amount of tax owed for the charged years; (4) the restitution
 9   order must be assessed as a civil tax under 26 U.S.C. § 6201(a)(4) and then collected by
10   the IRS, not the Department of Justice; (5) more than $1 million of the restitution amount
11   consists of back taxes for years not covered by the convictions; and (6) Christensen was
12   ordered to pay restitution while incarcerated. CV Doc. 1 at 1-2. The government argues
13   that the restitution order is entirely legal and that Christensen has failed to meet the rigorous
14   test for coram nobis relief. CV Doc. 24. The Court will address Christensen’s arguments
15   using Hirabayashi’s four-part test for coram nobis relief.
16          A.     A More Usual Remedy Is Not Available.
17          Because a § 2255 motion cannot be used to challenge restitution, the government
18   agrees that the first prong of the Hirabayashi test is satisfied – a more usual remedy is not
19   available. CV Doc. 24 at 9 & n.2 (citing Kramer, 195 F.3d at 1130); see United States v.
20   Thiele, 314 F.3d 399, 401 (9th Cir. 2002) (“We agree with the district court that Kramer
21   controls and that Thiele cannot collaterally attack his restitution order in a § 2255
22   motion.”).5
23          B.     Valid Reasons Exist for Not Attacking the Restitution Order Earlier.
24          “A coram nobis petition is not subject to a specific limitations period.” United
25   States v. Kroytor, 977 F.3d 957, 961 (9th Cir. 2020) (citing United States v. Kwan, 407
26
            5
               The criminal restitution statute, 18 U.S.C. § 3664, also provides Christensen no
27   avenue for relief in this post-conviction context. See United States v. Wyss, 744 F.3d 1214,
     1218 (10th Cir. 2014) (discussing the exceptions to the finality of a restitution order set
28   forth in § 3664(o)); United States v. Rooney, No. 3:01-CR-231-D, 2014 WL 3865974, at *4
     & n.1 (N.D. Tex. Aug. 6, 2014) (same).

                                                    5
     Case 3:14-cr-08164-DGC Document 274 Filed 01/19/21 Page 6 of 16



 1   F.3d 1005, 1012 (9th Cir. 2005)). “[C]ourts have denied relief for unjustified delay where
 2   ‘the petitioner has delayed for no reason whatsoever, where the respondent demonstrates
 3   prejudice, or where the petitioner appears to be abusing the writ.’” Id. (quoting Kwan, 407
 4   F.3d at 1013); see also Telink, 24 F.3d at 47 (“In concluding that the coram nobis petition
 5   will not be subject to an arbitrary limitations period, we instead adopt a ‘flexible, equitable
 6   time limitation’ based on laches. A district court is free at any time to apply laches to a
 7   coram nobis petition, if the petitioner inexcusably delays in asserting his claims and the
 8   government is prejudiced by the delay.”) (internal citation omitted).
 9          The government contends that Christensen has identified no valid reason for
10   delaying his challenge until several years after his conviction. CV Doc. 24 at 9-10. The
11   Court does not agree. Christensen argues – correctly, as explained below – that the Court
12   had no authority to order restitution for back taxes outside of the tax years for which he
13   was convicted, that doing so constituted plain error, and that neither the prosecutor, the
14   Court, nor his trial and appellate attorneys were aware of the error. CV Doc. 1 at 15-16.
15   Christensen further explains that the attorney he hired to present his coram nobis arguments
16   withdrew when his fees were garnished by the government. Id. at 15; see CR Docs. 235,
17   238.
18          The Court cannot conclude that Christensen delayed “for no reason whatsoever,”
19   Kroytor, 977 F.3d at 961, or that he is abusing the writ of coram nobis. Acting pro se, he
20   has identified a legal error that no lawyer in this case – including the undersigned judge –
21   discovered. That it took some time for him to uncover the error is quite understandable,
22   and the government has not established prejudice from the delay. Id. Christensen therefore
23   meets the second prong of the Hirabayashi test – he has presented a valid reason for not
24   attacking the restitution order earlier. See Riedl, 496 F.3d at 100.
25          C.     Sufficient Adverse Consequences Exist.
26          Christensen argues that the garnishments sought by the government constitute
27   adverse consequences from the restitution order sufficient to satisfy the “case or
28   controversy” prong of the Hirabayashi test. CV Doc. 1 at 16. The Court agrees.


                                                   6
     Case 3:14-cr-08164-DGC Document 274 Filed 01/19/21 Page 7 of 16



 1          Christensen challenges more than one million dollars of restitution, arguing that this
 2   amount should not be collected because it was erroneously imposed for back taxes outside
 3   of the tax years for which he was convicted. CV Docs. 1 at 10-15, 28 at 1-2. The Court
 4   concludes that an alleged restitution error of this magnitude clearly satisfies the case or
 5   controversy requirement of Article III. See United States v. Craig, 907 F.2d 653, 658 (7th
 6   Cir. 1990) (coram nobis relief may be available where the adverse consequence is causing
 7   present harm, arises out of the erroneous conviction, and is more than incidental); United
 8   States v. Shihadeh, No. 03-CR-46, 2007 WL 325797, at *2 (E.D. Wis. Jan. 31, 2007)
 9   (same).
10          The government cites United States v. Sloan, 505 F.3d 685, 698 (7th Cir. 2007), for
11   the proposition that “[t]he alleged financial injury suffered by [D]efendant as a result of
12   the restitution order ‘cannot be classified as the sort of civil disability that can support the
13   issuance of the writ of coram nobis.’” CV Doc. 24 at 10. But in other cases, the Seventh
14   Circuit has recognized that a defendant may seek coram nobis relief from an unlawful
15   restitution order. In Barnickel v. United States, 113 F.3d 704 (7th Cir. 1997) – which the
16   government cites in agreeing that a more usual remedy is not available (CV Doc. 24 at 10
17   n.2) – the Seventh Circuit noted that “the unavailability of relief under § 2255 does not
18   leave a deserving petitioner entirely without recourse [as the court has] approved the use
19   of a writ of error coram nobis to challenge a restitution order that was based on inaccurate
20   information.”    Id. at 706; see Mischler, 787 F.2d at 241 n.1 (“We believe that the
21   fundamental unfairness of the district court in not considering the accuracy of the . . . audit
22   upon which the restitution order was based warrants coram nobis consideration. . . . . [W]e
23   are mindful of the Morgan Court’s [statement] that, ‘in behalf of the unfortunates, federal
24   courts should act in doing justice if the record makes plain a right to relief.’”) (quoting
25   Morgan, 346 U.S. at 505); see also Kaminski v. United States, 339 F.3d 84, 90 (2d Cir.
26   2003) (“To say that habeas challenges are restricted to those situations in which freedom
27   from custody is at stake is not to foreclose other collateral attacks in some cases where
28   lesser interests are involved. Indeed, the Seventh Circuit in Barnickel . . . has said that it


                                                    7
     Case 3:14-cr-08164-DGC Document 274 Filed 01/19/21 Page 8 of 16



 1   is precisely in such cases that the writ of coram nobis may be used.”) (Calabrasi, J., opining
 2   separately); Nimkie v. United States, No. CIV. 12-00350 JMS, 2012 WL 5590111, at *4
 3   (D. Haw. Nov. 15, 2012) (“Although a § 2255 motion challenging a restitution award
 4   necessarily fails, the court recognizes that some authority allows – in limited situation –
 5   such relief to be sought under a writ of error coram nobis.”) (citing Barnickel and
 6   Kaminski).
 7          The Court recognizes that there is a split of authority on whether coram nobis relief
 8   is available to attack a restitution order. Compare Barnickel with United States v. Singh,
 9   No. 4:17-CR-193, 2020 WL 4192899, at *3 (E.D. Tex. July 20, 2020) (“the Fifth Circuit
10   has held that ‘a district court lacks jurisdiction to modify a restitution order under § 2255,
11   a writ of coram nobis, or ‘any other federal law’”) (quoting Campbell v. United States, 330
12   F. App’x 482, 483 (5th Cir. 2009)); see also Carnesi v. United States, 933 F. Supp. 2d 388,
13   393 (E.D.N.Y. 2013) (“the law in the Second Circuit is unclear as to whether a writ of error
14   coram nobis may be available to challenge an order of restitution”); Maguire v. United
15   States, No. CIV.A.05-12508-GAO, 2008 WL 3523175, at *1 n.1 (D. Mass. Aug. 12, 2008)
16   (“Apparently some courts have suggested that they could be open to the proposition that
17   the writ of coram nobis may be available to ‘correct’ restitution orders, see, e.g.,
18   Barnickel[,] . . . but the First Circuit has not addressed that question.”). The parties cite,
19   and the Court has found, no Ninth Circuit case on this issue.
20          The Court’s reading of Supreme Court statements on the availability of coram nobis
21   relief leads it to conclude that such relief is available in this case. In Morgan, the Supreme
22   Court considered whether coram nobis relief was available to a defendant who had asserted
23   a violation of the right to counsel. 346 U.S. at 504. The district court treated the proceeding
24   as a motion under § 2255 and denied relief because the defendant had served his sentence
25   and therefore no longer was in custody. Id. The Second Circuit reversed, finding that
26   “§ 2255 did not supersede ‘all other remedies which could be invoked in the nature of the
27   common law writ of error coram nobis.’” Id. The Supreme Court agreed and provided
28   this explanation:


                                                   8
     Case 3:14-cr-08164-DGC Document 274 Filed 01/19/21 Page 9 of 16



 1          The contention is made that § 2255[,] providing that a prisoner ‘in custody’
 2          may at any time move the court which imposed the sentence to vacate it, if
            ‘in violation of the Constitution or laws of the United States,’ should be
 3          construed to cover the entire field of remedies in the nature of coram nobis
            in federal courts. We see no compelling reason to reach that conclusion. In
 4
            United States v. Hayman, 342 U.S. 205, 219 [(1952)], we stated the purpose
 5          of § 2255 was ‘to meet practical difficulties’ in the administration of federal
            habeas corpus jurisdiction. We added: ‘Nowhere in the history of Section
 6
            2255 do we find any purpose to impinge upon prisoners’ rights of collateral
 7          attack upon their convictions.’ We know of nothing in the legislative history
            that indicates a different conclusion. We do not think that the enactment of
 8          § 2255 is a bar to this motion, and we hold that the District Court has power
 9          to grant such a motion.
10   Id. at 510-11; see Telink, 24 F.3d at 45 (“The [coram nobis] petition fills a very
11   precise gap in federal criminal procedure. A convicted defendant in federal custody may
12   petition to have a sentence or conviction vacated, set aside or corrected under the federal
13   habeas corpus statute, 28 U.S.C. § 2255. However, if the sentence has been served, there
14   is no statutory basis to remedy the ‘lingering collateral consequences’ of the unlawful
15   conviction. Recognizing this statutory gap, the Supreme Court has held that the common
16   law petition for writ of error coram nobis is available in such situations, even though the
17   procedure authorizing the issuance of the writ was abolished for civil cases by [Rule]
18   60(b).”) (citing Morgan; internal citations omitted); United States v. Harkonen, No. 08-
19   CR-00164-RS-1, 2015 WL 4999698, at *5 (N.D. Cal. Aug. 21, 2015), aff’d, 705 F. App’x
20   606 (9th Cir. 2017) (“[The writ] bridges the ‘very precise gap’ in federal criminal procedure
21   for post-conviction defendants for whom relief to have a sentence or conviction vacated,
22   set aside or corrected under the federal habeas corpus provision, 28 U.S.C. § 2255, is
23   unavailable because they have already completed their time in federal custody. While
24   Fed.R.Civ.P. 60(b) abolished this remedy in civil cases, the Supreme Court has thus
25   maintained its availability in the criminal context.”) (citing Telink, 24 F.3d at 45);
26   Velazquez v. United States, No. CV-11-00820-PHX-RCB, 2014 WL 2738524, at *7 (D.
27   Ariz. June 17, 2014), aff’d, 651 F. App’x 620 (9th Cir. 2016) (“[I]n the Ninth Circuit’s
28   view, [the writ] should be ‘used only to review errors of the most fundamental character,


                                                  9
     Case 3:14-cr-08164-DGC Document 274 Filed 01/19/21 Page 10 of 16



 1   and filling a very precise gap in federal criminal procedure.’”) (quoting Reidl, 496 F.3d
 2   at 1005; alterations omitted).
 3          Christensen has met the third Hirabayashi requirement – sufficient adverse
 4   consequences – and coram nobis relief is available to correct the fundamental error in his
 5   restitution order. See Carnesi, 933 F. Supp. 2d at 394 (“[T]his Court finds the Seventh
 6   Circuit and Judge Calabresi’s opinion in Kaminski persuasive. . . . As such, the Court finds
 7   that a writ of error coram nobis may be used to challenge a court’s order of restitution.”);
 8   United States v. Shihadeh, No. 03-CR-46, 2007 WL 325797, at *2 n.1 (E.D. Wis. Jan. 31,
 9   2007) (“[B]ecause defendant focuses on the restitution order, which may not be challenged
10   under § 2255, I will construe his request as one for coram nobis relief.”); United States v.
11   Maasen, No. CR 16-01357-PHX-DGC, 2020 WL 3064495, at *3 (D. Ariz. June 9, 2020)
12   (“[Ineffective assistance of counsel] in connection with imposition of restitution, if
13   established, can constitute error of the most fundamental character for coram nobis relief.”)
14   (citing Nimkie, 2012 WL 5590111, at *5-6).
15          D.     Error of the Most Fundamental Character.
16                 1.     Christensen’s Unsuccessful Arguments.
17          In seeking to have the restitution order vacated entirely, Christensen makes several
18   arguments that are variations on the same theme: courts cannot order restitution in criminal
19   tax cases because only the IRS can assess and collect federal taxes.            Specifically,
20   Christensen asserts that the government’s collection of a civil tax that has not been assessed
21   by the IRS violates the separation of powers because the Sixteenth Amendment vests
22   authority to lay and collect federal taxes in Congress; that tax collection “in the guise of
23   restitution” must still comply with the Internal Revenue Code; and that the restitution order
24   must be assessed as a civil tax under 26 U.S.C. § 6201(a)(4) and then collected by the IRS.
25   CV Docs. 1 at 1-14, 17 at 1-2, 28 at 3.
26          In United States v. Batson, 608 F.3d 630 (9th Cir. 2010), however, the Ninth Circuit
27   held that “the Supervised Release Statute, [18 U.S.C. § 3583(d),] together with the
28   Probation Statute, [18 U.S.C. § 3563(b)(2),] unambiguously authorizes federal courts to


                                                  10
     Case 3:14-cr-08164-DGC Document 274 Filed 01/19/21 Page 11 of 16



 1   order restitution as a condition of supervised release for any criminal offense, including
 2   one under Title 26 [the tax code], for which supervised release is properly imposed.” 608
 3   F.3d at 635 (emphasis in original); see United States v. Brugnara, 455 F. App’x 761, 763
 4   (9th Cir. 2011) (citing Batson and holding that “[t]he district court had authority to order
 5   restitution as a condition of supervised release for Brugnara’s tax convictions”); United
 6   States v. Alvarez, 835 F.3d 1180, 1185 (9th Cir. 2016) (Batson’s holding authorizing
 7   restitution as a condition of supervised release “remains good law”); United States v.
 8   Hassebrock, 663 F.3d 906, 924 (7th Cir. 2011) (“[I]t is clear that district courts possess the
 9   authority to impose restitution for tax offenses as a condition of supervised release.”)
10   (citing Batson). The Court’s authority to order restitution for Title 26 offenses is also
11   explicitly recognized in the Sentencing Guidelines. See U.S.S.G. § 5E1.1(a)(2); Batson,
12   608 F.3d at 635-36; Hassebrock, 663 F.3d at 924.
13          As the government correctly notes, Christensen selectively chooses and misreads
14   parts of the tax code and inapposite case law. CV Doc. 24 at 6. He cites no authority
15   holding that restitution in criminal tax cases can be imposed only where the restitution
16   amount has been assessed by the IRS. Nor has he shown that such restitution must be
17   collected by the IRS and not the Department of Justice. See In re Jara, No. 14-80057-G3-
18   13, 2015 WL 542408, at *4 (Bankr. S.D. Tex. Feb. 5, 2015) (“an assessment of tax liability
19   . . . is related to but separate from the imposition of criminal restitution payments set forth
20   in a criminal judgment”) (emphasis added). Christensen’s arguments are defeated by the
21   Ninth Circuit’s holding in Batson that courts can order restitution in criminal tax cases as
22   a condition of supervised release. See CV Doc. 24 at 13; Batson, 608 F.3d at 635.
23          Christensen further argues that the government did not prove at trial the “actual
24   amount” of tax due and owing for the charged years. CV Docs. 1 at 2, 11-13; 28 at 2-3.
25   But in ordering restitution, a district court must make only “a reasonable estimate of the
26   loss, given the available information.” United States v. Ali, 620 F.3d 1062, 1074 (9th Cir.
27   2010) (quoting United States v. Bussell, 504 F.3d 956, 960 (9th Cir. 2007)). The loss
28   calculation in this case was based on a review of Christensen’s financial records and IRS


                                                   11
     Case 3:14-cr-08164-DGC Document 274 Filed 01/19/21 Page 12 of 16



 1   worksheets prepared by IRS examiner Cris Corbin. CR Doc. 135-1 (Forms 4549-A).
 2   Mr. Corbin determined Christensen’s approximate taxable income for each year in
 3   question and the resulting tax owed. Id.; see CR Doc. 136 ¶¶ 6-17 (presentence report).
 4          The government’s alleged failure to prove the precise dollar amount of loss does not
 5   render the restitution order erroneous. See Ali, 620 F.3d at 1074 (there was “sufficient
 6   indicia of reliability for the district court to have relied on [IRS] spreadsheets” in
 7   calculating loss from the defendant’s fraud and money laundering offenses); United States
 8   v. Sunchild, 637 F. App’x 316, 317 (9th Cir. 2016) (“As $19,735.77 was a ‘reasonable
 9   estimate’ based on evidence supported by ‘sufficient indicia of reliability,’ the district court
10   did not err.”) (citing Ali, 620 F.3d at 1073); United States v. Doe, 488 F.3d 1154, 1161 (9th
11   Cir. 2007) (upholding restitution amounts that were “supported by the record as reasonable
12   estimates of the loss”); United States v. Padilla, No. 4:17-CR-00137-DCN, 2018 WL
13   4365494, at *1 (D. Idaho Sept. 13, 2018) (“[T]he determination of the restitution amount
14   is by nature an inexact science, and . . . the court may accept a reasonable estimate of the
15   loss based on the evidence presented.”) (citations and quotation marks omitted); In re Jara,
16   2015 WL 542408, at *3 (“An order to pay restitution [for Title 26 offenses] is a criminal
17   penalty . . . based upon an estimation of civil tax liability[.]”).6
18          Christensen also contends that the restitution order is unlawful because he was
19   required to pay restitution while incarcerated. CV Doc. 1 at 2, 14; see CR Doc. 140 at 2
20   (noting that, if incarcerated, “payment of criminal monetary penalties are due during
21   imprisonment at a rate of not less than $25 per quarter”). But while there are strong
22   incentives to participate in the Bureau of Prison’s inmate financial responsibility program,
23   the program is voluntary and Christensen could have refused to participate. See 28 C.F.R.
24   § 545.11(b). Moreover, Christensen does not dispute that of the $800 he paid through the
25   program, only $50 went toward his restitution obligation – the rest went to pay his $750
26
27          6
             See also United States v. George, 949 F.3d 1181, 1188 (9th Cir. 2020) (noting that
     “the judge, rather than a jury, determine[s] the amount of the loss”); United States v. Green,
28   722 F.3d 1146, 1149 (9th Cir. 2013) (“Our own court . . . has categorically held that
     Apprendi and its progeny . . . don’t apply to restitution.”) (citations omitted).

                                                    12
     Case 3:14-cr-08164-DGC Document 274 Filed 01/19/21 Page 13 of 16



 1   special assessment. See CV Doc. 24 at 6; 28 C.F.R. § 545.11(a) (“The financial plan
 2   developed shall be documented and will include the following obligations, ordinarily to be
 3   paid in the priority order as listed: (1) Special Assessments imposed under 18 U.S.C. [§]
 4   3013; (2) Court-ordered restitution[.]”). Christensen’s $50 restitution payment while
 5   incarcerated does not constitute a fundamental error warranting coram nobis relief. See 18
 6   U.S.C. § 3664(f)(3)(B) (“A restitution order may direct the defendant to make nominal
 7   periodic payments[.]”); United States v. Curran, 460 F. App’x 722, 725 (9th Cir. 2011)
 8   (“[G]iven the fairly nominal nature of the restitution payments of $25 per month while
 9   incarcerated[,] . . . the payment schedule the court ordered was not an abuse of
10   discretion.”).
11          None of these arguments establishes the fundamental error required for corum nobis
12   relief. The Court will deny Christensen’s petition to the extent it seeks to eliminate the
13   entire restitution obligation.
14                    2.   Successful Argument.
15          Christensen contends that the restitution order is unlawful because the estimated tax
16   loss for the years covered by his conviction (2010-2014) is less than $600,000, and that
17   more than $1 million of the restitution amount is for back taxes in years not covered by his
18   conviction (1997-2003 and 2011-2015). CV Docs. 1 at 2, 10-14; 28 at 2-3; see CR
19   Doc. 136 ¶¶ 6-17. The Court agrees.
20          In Batson, the Ninth Circuit joined its “sister circuits in holding that an award of
21   restitution ordered as a condition of supervised release can compensate ‘only for the loss
22   caused by the specific conduct that is the basis of the offense of conviction,’ so long as that
23   offense does not involve an element of scheme, conspiracy or pattern of criminal activity.”
24   608 F.3d at 637 (quoting Hughey v. United States, 495 U.S. 411, 413 (1990)); see also
25   United States v. Lawrence, 189 F.3d 838, 846 (9th Cir. 1999). The government correctly
26   notes that both this Court and the Ninth Circuit found that Christensen’s tax evasion from
27   1997 through 2015 was part of a scheme and ongoing pattern of criminal activity. CV Doc.
28   24 at 8. But these findings were made for purposes of determining the loss amount to be


                                                   13
     Case 3:14-cr-08164-DGC Document 274 Filed 01/19/21 Page 14 of 16



 1   used in calculating Christensen’s sentencing guideline range. See CR Docs. 136 at 8-9,
 2   141 at 29-30; Christensen, 705 F. App’x at 600.
 3          More is required before losses can be included in the restitution amount. The
 4   scheme, conspiracy, or pattern of criminal activity must be an element of the offense of
 5   conviction. See Batson, 608 F.3d at 637 (other losses may be included when “the crime of
 6   conviction includes as an element a scheme, conspiracy or pattern of criminal activity”)
 7   (emphasis added); Lawrence, 189 F.3d at 846 (“only when the crime of conviction includes
 8   a scheme, conspiracy, or pattern of criminal activity as an element of the offense, may the
 9   restitution order include acts of related conduct for which the defendant was not
10   convicted”) (emphasis added); 18 U.S.C. § 3663(a)(2) (including in definition of “victim,”
11   for restitution purposes, persons harmed by “an offense that involves as an element a
12   scheme, conspiracy, or pattern of criminal activity”) (emphasis added).
13          The statutes under which Christensen was convicted – 26 U.S.C. §§ 7201 and
14   7203 – do not include a scheme, conspiracy, or pattern of criminal activity as an element
15   of the offense. See CR Doc. 102 at 16, 18 (final jury instructions). Thus, the Court may
16   “order restitution only of back taxes for the years involved in the conviction[s].” United
17   States v. Green, 735 F.2d 1203, 1205 (9th Cir. 1984); see Batson, 608 F.3d at 637. The
18   Court accordingly concludes that it erred in ordering restitution in excess of that resulting
19   from the offenses of conviction (counts one through seven, thirteen, and fourteen), and that
20   the seven-figure error is fundamental for purposes of coram nobis relief. See Batson, 608
21   F.3d at 637. The Court will grant Christensen’s coram nobis petition on this point and
22   reduce the amount of restitution he must pay to the IRS. See Morgan, 346 U.S. at 506-07;
23   Rawlins, 714 F.3d at 1196 (“coram nobis [is] a writ from the judgment-issuing court to
24   itself, granting itself power to reopen that judgment.”).7
25
            7
              The government asserts that “[a] fundamental error that invalidates a criminal
26   proceeding is one that undermines our confidence that the defendant is actually guilty.”
     CV Doc. 24 at 11 (quoting United States v. Wilkozek, 822 F.3d 364, 368 (7th Cir. 2018)).
27   But as noted, the Seventh Circuit and other courts have approved the use of a writ of error
     coram nobis to challenge a restitution order. See Barnickel, 113 F.3d at 706; Mischler, 787
28   F.2d at 241 n.1; Nimkie, 2012 WL 5590111, at *4. Not all restitution errors will rise to the
     level of fundamental error required for corum nobis relief, but the Court concludes that a

                                                  14
     Case 3:14-cr-08164-DGC Document 274 Filed 01/19/21 Page 15 of 16



 1          Christensen contends that the tax due and owing for 2010-2014 is $562,083. CV
 2   Doc. 1 at 11-12; see CR Doc. 136 ¶ 6. The government asserts that the correct amount is
 3   $579,706. CV Doc. 24 at 11 n.3. Christensen’s lower figure appears to be based on
 4   $332,955 in taxable income for 2010, but this amount did not include unreported income
 5   of $57,006 that Christensen received from ING Life Insurance and Annuity. See CR
 6   Doc. 135-1 at 28, 40 & n.1. This additional income raised the tax due for 2010 from
 7   $101,544 to $119,169 (a $17,625 difference).         The Court concludes that the proper
 8   restitution amount is $579,706, not $1,603,533. See CR Docs. 140, 146, 231.8
 9          As the government notes, the Court has authority to impose prejudgment interest as
10   part of a restitution order. CV Doc. 24 at 11 n.3 (citing United States v. Perry, 714 F.3d
11   570, 577 (8th Cir. 2013) (affirming inclusion of interest in restitution to IRS); United States
12   v. Gordon, 393 F.3d 1044, 1058-59 (9th Cir. 2004) (ordering prejudgment interest to make
13   victim whole)); see also United States v. Adams, 955 F.3d 238, 251-52 (2d Cir. 2020).
14   (“[B]ecause a district court must ‘order restitution to each victim in the full amount of each
15   victim’s losses,’ 18 U.S.C. § 3664(f)(1)(A); see id. § 3556, and because prejudgment
16   interest is part of the government’s loss when delinquent taxes are not timely paid, the
17   district court properly included accrued interest in the restitution amount[.]”); United States
18   v. Smith, 944 F.2d 618, 626 (9th Cir. 1991) (“We have repeatedly held that [18 U.S.C.
19   § 3663] authorizes restitution for a victim's ‘actual losses.’ Foregone interest is one aspect
20   of the victim’s actual loss, and thus may be part of the victim’s compensation.”) (internal
21   citation omitted). At sentencing, the Court declined to include prejudgment interest in the
22   restitution amount, noting that “a $1.6 million restitution amount is going to be difficult
23   enough as it is for [Christensen] to satisfy, and there is no point in almost doubling the
24   amount with prejudgment interest.” CR Doc. 141 at 72-73. Now that the restitution
25   $1 million error, to be paid by an individual, clearly satisfies this requirement. See
     Maguire, 2008 WL 3523175, at *1 n.1 (denying the petition but noting “there may be a
26   case that would present facts” sufficient to warrant coram nobis relief from an erroneous
     restitution order).
27
            8
             There is a $2.00 difference in the parties’ figures from the 2009 tax year, and the
28   Court cannot account for this discrepancy on the present record. See CV Doc. 1 at 12; CR
     Doc. 135-1 at 27, 40 ($91,307 vs. $91,305 due for 2009). This is an inconsequential sum.

                                                   15
     Case 3:14-cr-08164-DGC Document 274 Filed 01/19/21 Page 16 of 16



 1   amount has been reduced by more than 60%, the Court concludes that prejudgment interest
 2   should be included. For years, Christensen has had the benefit of the $579,706 in taxes he
 3   did not pay, and the government was denied its use. Prejudgment interest will help make
 4   the government whole for the taxes wrongfully withheld.          The Court will include
 5   $202,816.19 in prejudgment interest in the restitution amount owed by Christensen. See
 6   CV Doc. 24 at 11 n.3; CR Doc. 137-1 at 2 (sentencing memorandum listing interest on the
 7   tax due for the 2004-2010 tax years).
 8         IT IS ORDERED that Christensen’s petition for writ of error coram nobis
 9   (CR Doc. 244; CV Doc. 1) is granted in part and denied in part as set forth in this order.
10   The Court’s judgment will be amended to require that he pay restitution to the Internal
11   Revenue Service in the amount of $782,522.19.
12         Dated this 19th day of January, 2021.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                16
